BROWN, C. J.
It appears from the judgment of the district court of Travis county, purporting to remove the disabilities' of relator, that she was not a resident of the county of Travis within the meaning of the statute. Her application shows that she came to Travis county for the purpose of getting her disabilities removed, and that she intended as soon as she accomplished that purpose to return to El Paso county. The court recites in its order that she is temporarily a resident of Travis county. The statute provides that the proceeding must be had in the county where the minor resides, and, it appearing upon the face of the proceeding that she did not reside in Travis county, the order is void. Cunningham v. Robison, 136 S. W. 441. Being a minor, the relator is not qualified to purchase the land.
It is therefore ordered that the motion be overruled, at the cost of the relator.